DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 3, 6, 7, 9-13, and 20-25 are pending and have been examined in this application. 
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of England (WO #2017/041145).
Regarding claim 1, Canada teaches an autonomous delivery receptacle comprising: an autonomous delivery drop point (Element A as seen in figure 1); and a proxy sensor located on the plurality of autonomous delivery drop point (Paragraph 61, lines 1-12, Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation), the proxy sensor configured to communicate (Paragraph 61, lines 1-12 Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation); wherein the autonomous delivery drop point comprises: a plurality of storage receptacles (Element A as seen in figure 1), each of the plurality of storage receptacles comprising: a delivery inlet configured to accept the item (Element B as seen in figure 1); a storage volume configured to store the item (Paragraph 417, lines 1-4 of the provided translation); and an access port to allow access to the item within the storage (Paragraph 419, lines 1-4 of the provided translation).  But Canada does not explicitly teach that each of the plurality of storage receptacles comprises a tag identifying a resident with which each of the plurality of storage receptacles is associated, wherein the tag is configured to communicate an identifier for the resident with which the tag is associated to the autonomous delivery vehicle.
However, England does teach that each of the plurality of storage receptacles comprises a tag identifying a resident with which each of the plurality of storage receptacles is associated, wherein the tag is configured to communicate an identifier for the resident with which the tag is associated to the autonomous delivery vehicle (Page 17, line 35-Page 18, line 9 from the provided copy).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the receptacles have tags that communicate with the vehicle to identify the resident associated with each receptacle because Canada and England are both multi-receptacle storage containers that can take deliveries from drones.  The motivation for having the receptacles have tags that communicate with the vehicle to identify the resident associated with each receptacle is that it helps to ensure that the package is always delivered to the correct location so packages don’t get lost.
Regarding claim 6, Canada as modified by England teaches the autonomous delivery receptacle of Claim 1, wherein the delivery inlet is a door (Paragraph 418, line 1 and B as seen in figure 1 of Canada)
Regarding claim 7, Canada as modified by England teaches the autonomous delivery receptacle of Claim 1, wherein the delivery inlet is an aerial port (Element B as seen in figure 1 of Canada).
Regarding claim 11, Canada as modified by England teaches the autonomous delivery receptacle of Claim 1, further comprising a charging station for the autonomous delivery vehicle (Paragraph 429, line 1-Paragraph 430, line 3 of Canada).
Regarding claim 13, Canada as modified by England teaches the autonomous delivery receptacle of Claim 1, wherein the item is delivered via an autonomous delivery vehicle (Elements A, and O as seen in figure 1 of Canada).
Regarding claim 23, Canada teaches a method of delivering an item, the method comprising: providing, at an autonomous delivery drop point (Element A as seen in figure 1), a plurality of receptacles (Element A as seen in figure 1); communicating, via a proxy sensor located on a plurality of receptacles (Paragraph 61, lines 1-12 Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation), information related to autonomous delivery drop point to an autonomous delivery vehicle (Paragraph 61, lines 1-12 Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation);-4- Application No.: 15/861191 Filing Date: January 3, 2018operating a delivery inlet on one of the plurality of receptacles to accept the item (Elements B, and O as seen in figure 1, and Paragraph 434, lines 1-2 of the provided translation); receiving, in a storage volume of the one of the plurality of receptacles, the item (Paragraph 417, lines 1-4 of the provided translation); and allowing the resident associated with the one of the plurality of receptacles access to the storage volume via an access port (Paragraph 419, lines 1-4 of the provided translation).  But, Canada does not teach communicating, to the autonomous delivery vehicle via a tag disposed on each of the plurality of receptacles, resident information identifying a resident with which each of the plurality of receptacles is associated.
However, England does teach communicating, to the autonomous delivery vehicle via a tag disposed on each of the plurality of receptacles (Page 17, line 35-Page 18, line 9 from the provided copy), resident information identifying a resident with which each of the plurality of receptacles is associated (Page 17, line 35-Page 18, line 9 from the provided copy).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have tags that communicate with the vehicle to identify the resident associated with each receptacle because Canada and England are both multi-receptacle storage containers that can take deliveries from drones.  The motivation for having the receptacles have tags that communicate with the vehicle to identify the resident associated with each receptacle is that it helps to ensure that the package is always delivered to the correct location so packages don’t get lost.
Claims 3, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of England (WO #2017/041145) as applied to claim 1 above, and further in view of O’Toole (PGPub #2016/0159496).
Regarding claim 3, Canada as modified by England teaches the autonomous delivery receptacle of Claim 1, but does not explicitly teach that the plurality of storage receptacles receptacle are configured to retrofit a mailbox.  However, O’Toole does teach that that the plurality of storage receptacles receptacle are configured to retrofit a mailbox (Abstract, lines 3-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to retrofit the storage receptacle to a mail box because Canada and O’Toole are both storage receptacles that receive deliveries from UAVs.  The motivation for having the storage receptacle retrofit to a mail box is that it allows the storage receptacle to be added to an already existing structure for receiving deliveries without having to make major changes to the surrounding structures.
Regarding claim 20, Canada as modified by England teaches the autonomous delivery drop point of Claim 1, wherein there are a plurality of storage receptacles (A as seen in figure 1 of Canada).   But, Canada does not teach that the receptacles comprises a sensor to detect the presence of an item in the storage volume of the associated receptacle of the plurality of receptacles, and wherein the proxy (Paragraph 34, lines 7-15), and wherein the proxy sensor is configured to communicate the status of items in the storage volume of the receptacles to the autonomous delivery vehicle (Paragraph 34, lines 7-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a sensor that detects the presence of an item in the receptacle and transmits the status of the item to the autonomous vehicle because Canada and O’Toole are both storage receptacles that receive deliveries from UAVs.  The motivation for having a sensor that detects the presence of an item in the receptacle and transmits the status of the item to the autonomous vehicle is that it allows the storage container to modify the behavior of the autonomous vehicle based on the state of the storage container.  Additionally while O’Toole does not explicitly teach that there are the sensors in a plurality of receptacles it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sensors in the plurality of receptacles of Canada because the receptacles are all individual objects and would need their own sensor to be able to detect the presence of an item.  The motivation for having a sensor in each of the plurality of receptacles is that it allows each of the receptacles to function independently and with all of the features of the other receptacles.
Regarding claim 21, Canada as modified by England and O’Toole teaches the autonomous delivery drop point of Claim 20, wherein the proxy sensor is further configured to communicate to the autonomous delivery vehicle the status of items in the plurality of receptacles (Element A as seen in figure 1 of Canada, and Paragraph 34, lines 7-15 of O’Toole).
Regarding claim 22, Canada as modified by England and O’Toole teaches the autonomous delivery drop point of Claim 21, wherein the status of items in the plurality of receptacles comprises an identifier indicating which of the plurality of receptacles does not contain an item (Element A as seen in figure 1 of Canada, and Paragraph 34, lines 7-15 of O’Toole, O’Toole teaches that the sensors can communicate with the vehicle about the presence of an object and the absence of a signal indicates that the receptacle does not contain an item).
Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of England (WO #2017/041145) as applied to claim 1 above, and further in view of Elhawwashy (US #9,211,025).
Regarding claim 9, Canada as modified by England teaches the autonomous delivery receptacle of Claim 1, but does not teach that the delivery inlet is configured to close based on the weight of the item.  However, Elhawwashy does teach that the delivery inlet is configured to close based on the weight of the item (Column 4, lines 44-49, one of the ways that the device confirms receipt of the package is by the weight registered by the scale).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the inlet be closed based on the weight of the item because Canada and Elhawwashy are both storage receptacles that receive deliveries from UAVs.  The motivation for having the inlet be closed based on the weight of the item is that it allows the system to only close when the entirely of the package is seated inside the receptacle.
Regarding claim 10, Canada as modified by England teaches the autonomous delivery receptacle of Claim 1, wherein there are a plurality of storage receptacles (A as seen in figure 1 of Canada).  But does not teach that the storage receptacles further comprises a sensor configured to detect the presence of an item within the storage volume.  However, Elhawwashy does teach that the storage receptacles further comprises a sensor configured to detect the presence of an item within the storage volume (Column 4, lines 44-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a sensor that detects the presence of an item within the storage volume because Canada and Elhawwashy are both storage receptacles that receive deliveries from UAVs.  The motivation for having a sensor that detects the presence of an item within .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of England (WO #2017/041145) as applied to claim 1 above, and further in view of Sisko (PGPub #2015/0158599).
Regarding claim 12, Canada as modified by England teaches the autonomous delivery receptacle of Claim 1, but does not teach an item lowering system configured to lower the item from a first height to a second height.  However, Sisko does teach an item lowering system (142) configured to lower the item from a first height to a second height (Paragraph 26, lines 15-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a lowering system that can change the height of the packages because Elhawwashy and Sisko are both devices that receive deliveries from UAVs.  The motivation for having a lowering system that can change the height of the packages is that it allows the packages to be moved from a high position that is easy for the UAV to access to a low position that is easy for the user to access.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of England (WO #2017/041145) as applied to claim 23 above, and further in view of O’Toole (PGPub #2016/0159496).
Regarding claim 24, Canada as modified by England teaches the method of Claim 23, wherein there are a plurality of storage receptacles (A as seen in figure 1 of Canada).   But, Canada does not teach sensing, via sensors disposed in each of the receptacles, the presence of an item within the storage volume of the receptacles.  However, O’Toole does teach sensing, via sensors disposed in each of the receptacles, the presence of an item within the storage volume of the receptacles (Paragraph 34, lines 7-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to sense the presence of an item in the receptacle using a sensor because Canada and O’Toole are both storage receptacles that receive deliveries from UAVs.  The motivation for sensing the presence of an item in the receptacle using a sensor is that it allows the system to know when an object is placed within the receptacle.  Additionally while O’Toole does not explicitly teach that there are the sensors in a plurality of receptacles it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sensors in the plurality of receptacles of Canada because the receptacles are all individual objects and would need their own sensor to be able to detect the presence of an item.  The motivation for having a sensor in each of the plurality of receptacles is that it allows each of the receptacles to function independently and with all of the features of the other receptacles.
Regarding claim 25, Canada as modified by England and O’Toole teaches the method of Claim 24, further comprising communicating, via the proxy sensor to the autonomous delivery vehicle, the identifier of one of the plurality of receptacles in which the presence of an item is not detected (Element A as seen in figure 1 of Canada, and Paragraph 34, lines 7-15 of O’Toole, O’Toole teaches that the sensors can communicate with the vehicle about the presence of an object and the absence of a signal indicates that the receptacle does not contain an item).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647